Exhibit 10.4

 

 

 

SERVICING AGREEMENT

by and between

CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2019-2,

as Issuer

CAPITAL ONE, NATIONAL ASSOCIATION,

as Servicer

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Indenture Trustee

Dated as of September 18, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS AND USAGE

     1  

SECTION 1.1

 

Definitions

     1  

SECTION 1.2

 

Other Interpretive Provisions

     1  

ARTICLE II

 

SERVICER AS CUSTODIAN

     2  

SECTION 2.1

 

Custody of Receivable Files

     2  

ARTICLE III

 

ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY

     4  

SECTION 3.1

 

Duties of Servicer

     4  

SECTION 3.2

 

Collection of Receivable Payments

     6  

SECTION 3.3

 

Realization Upon Receivables

     8  

SECTION 3.4

 

Maintenance of Security Interests in Financed Vehicles

     8  

SECTION 3.5

 

Covenants of Servicer

     9  

SECTION 3.6

 

Purchase of Receivables Upon Breach

     9  

SECTION 3.7

 

Servicing Fee

     10  

SECTION 3.8

 

Administrator’s Fee

     10  

SECTION 3.9

 

Servicer’s Report

     10  

SECTION 3.10

 

Annual Officer’s Certificate; Notice of Servicer Replacement Event

     10  

SECTION 3.11

 

Servicer Expenses

     11  

SECTION 3.12

 

Annual Registered Public Accounting Firm Attestation Report

     11  

SECTION 3.13

 

Exchange Act Filings

     11  

SECTION 3.14

 

Sarbanes-Oxley Act Requirements

     12  

SECTION 3.15

 

Compliance with the FDIC Rule

     12  

ARTICLE IV

 

DISTRIBUTIONS; ACCOUNTS

     12  

SECTION 4.1

 

Establishment of Accounts

     12  

SECTION 4.2

 

Remittances

     12  

SECTION 4.3

 

Additional Deposits and Payments

     12  

ARTICLE V

 

THE SERVICER

     13  

SECTION 5.1

 

Representations and Warranties of the Servicer

     13  

SECTION 5.2

 

Indemnities of Servicer

     14  

SECTION 5.3

 

Merger or Consolidation of, or Assumption of the Obligations of, Servicer

     15  

SECTION 5.4

 

Limitation on Liability of Servicer and Others

     15  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SECTION 5.5

 

Delegation of Duties

     16  

SECTION 5.6

 

The Bank Not to Resign as Servicer

     16  

SECTION 5.7

 

Servicer May Own Notes and Certificates

     16  

ARTICLE VI

 

REPLACEMENT OF SERVICER

     17  

SECTION 6.1

 

Replacement of Servicer

     17  

SECTION 6.2

 

Notification to Noteholders and Certificateholders

     18  

ARTICLE VII

 

OPTIONAL PURCHASE

     18  

SECTION 7.1

 

Optional Purchase of Trust Estate

     18  

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

     19  

SECTION 8.1

 

Amendment

     19  

SECTION 8.2

 

Protection of Title

     20  

SECTION 8.3

 

Notices, Etc

     21  

SECTION 8.4

 

Choice of Law

     21  

SECTION 8.5

 

Headings

     21  

SECTION 8.6

 

Counterparts

     21  

SECTION 8.7

 

Waivers

     22  

SECTION 8.8

 

Entire Agreement

     22  

SECTION 8.9

 

Severability of Provisions

     22  

SECTION 8.10

 

Binding Effect

     22  

SECTION 8.11

 

Not Applicable to the Bank in Other Capacities

     22  

SECTION 8.12

 

Cumulative Remedies

     22  

SECTION 8.13

 

Nonpetition Covenant

     22  

SECTION 8.14

 

Submission to Jurisdiction; Waiver of Jury Trial

     23  

SECTION 8.15

 

Limitation of Liability

     23  

SECTION 8.16

 

Third-Party Beneficiaries

     24  

SECTION 8.17

 

Information Requests

     24  

SECTION 8.18

 

Compliance with Regulation AB

     24  

SECTION 8.19

 

Information to Be Provided by the Indenture Trustee

     24  

SECTION 8.20

 

Form 8-K Filings

     26  

SECTION 8.21

 

Cooperation with Voting

     26  

SECTION 8.22

 

EU Risk Retention

     26  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Exhibit A

 

SERVICING CRITERIA TO BE ADDRESSED IN INDENTURE TRUSTEE’S ASSESSMENT OF
COMPLIANCE

Exhibit B

 

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

Exhibit C

 

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION REGARDING ITEM 1117 AND ITEM
1119 OF REGULATION AB

 

iii



--------------------------------------------------------------------------------

This SERVICING AGREEMENT, dated as of September 18, 2019 (together with all
exhibits, schedules and appendices hereto and as amended, supplemented or
otherwise modified and in effect from time to time, this “Agreement”), by and
among CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2019-2, a Delaware statutory
trust (the “Issuer”), CAPITAL ONE, NATIONAL ASSOCIATION, a national banking
association (the “Bank”), as servicer (in such capacity, the “Servicer”), and
Wilmington Trust, National Association, a national banking association, as
indenture trustee (the “Indenture Trustee”).

WHEREAS, the Issuer has acquired a portfolio of motor vehicle receivables,
including motor vehicle retail installment sales contracts and/or installment
loans that are secured by new and used automobiles, light-duty trucks, SUVs and
vans; and

WHEREAS, the Bank is willing to service such motor vehicle receivables and
related property on behalf of the Issuer;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1    Definitions. Except as otherwise specified herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
herein are defined in Appendix A to the Sale Agreement, dated as of the date
hereof (as amended, supplemented, or otherwise modified and in effect from time
to time, the “Sale Agreement”), between the Issuer and Capital One Auto
Receivables, LLC, which also contains rules as to usage that are applicable
herein.

SECTION 1.2    Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision herein.

 

Servicing Agreement



--------------------------------------------------------------------------------

ARTICLE II

SERVICER AS CUSTODIAN

SECTION 2.1    Custody of Receivable Files.

(a)    Custody. The Issuer and the Indenture Trustee, upon the execution and
delivery of this Agreement, hereby appoint the Servicer, for which appointment
the Indenture Trustee has no liability, and the Servicer hereby accepts such
appointment, to act solely on behalf of and for the benefit of the Issuer and
the Indenture Trustee as custodian of the following documents or instruments
with respect to each Receivable (but only to the extent applicable to such
Receivable and only to the extent held in tangible paper or electronic form)
(the “Receivable Files”):

 

  (i)

the fully executed original, electronically authenticated original or
authoritative copy of the Contract (in each case, within the meaning of the UCC)
related to such Receivable, including any written amendments or extensions
thereto;

 

  (ii)

the original credit application or a photocopy thereof to the extent held in
paper form;

 

  (iii)

the original Certificate of Title or, if not yet received, evidence that an
application therefor has been submitted with the appropriate authority, a
guaranty of title from a Dealer or such other document (electronic or otherwise,
as used in the applicable jurisdiction) that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, evidencing the security
interest of the Originator in the Financed Vehicle; provided, however, that in
lieu of being held in the Receivable File, the Certificate of Title may be held
by a third party service provider engaged by the Servicer to obtain or hold
Certificates of Title; and

 

  (iv)

any and all other documents that the Servicer keeps on file, in accordance with
its Customary Servicing Practices, relating to a Receivable, an Obligor or a
Financed Vehicle (but only to the extent applicable to such Receivable and only
to the extent held in tangible paper form or electronic form).

(b)    Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer and the Indenture Trustee, as
pledgee of the Issuer. In performing its duties as custodian, the Servicer shall
act in accordance with its Customary Servicing Practices. Nothing herein will be
deemed to require an initial review or any periodic review by the Issuer or the
Indenture Trustee of the Receivable Files. The Servicer may, in accordance with
its Customary Servicing Practices: (i) maintain all or a portion of the
Receivable Files in electronic form and (ii) maintain custody of all or any
portion of the Receivable Files with one or more of its agents or designees.

 

  2   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

(c)    Maintenance of and Access to Records. The Servicer will maintain all
tangible documents or instruments included in each Receivable File in the United
States (it being understood that the Receivable Files, or any part thereof, may
be maintained at the offices of any Person to whom the Servicer has delegated
responsibilities in accordance with Section 5.5). The Servicer will make
available to the Issuer and the Indenture Trustee or their duly authorized
representatives, attorneys or auditors a list of locations of the Receivable
Files held in tangible form upon request. The Servicer will provide access to
the Receivable Files, and the related accounts, records and computer systems
maintained by the Servicer at such times as the Issuer or the Indenture Trustee
direct, but only upon reasonable notice and during the normal business hours,
which do not unreasonably interfere with the Servicer’s normal operations, at
the respective offices of the Servicer; provided, however, that in the case of
this clause (c), an officer of the Bank must be present during any such visit or
discussion.

(d)    Release of Documents. Upon written instructions from the Indenture
Trustee, the Servicer will release or cause to be released any document in the
Receivable Files to the Indenture Trustee, the Indenture Trustee’s agent or the
Indenture Trustee’s designee, as the case may be, at such place or places as the
Indenture Trustee may designate, as soon thereafter as is practicable, to the
extent it does not unreasonably interfere with the Servicer’s normal operations.
Any document so released will be handled by the Indenture Trustee with
reasonable care and returned to the Servicer for safekeeping as soon as the
Indenture Trustee or its agent or designee, as the case may be, has no further
need therefor. The Servicer shall not be responsible for any loss occasioned by
the failure of the Indenture Trustee or its agent or designee to return any
document or any delay in doing so.

(e)    Instructions; Authority to Act. All instructions from the Indenture
Trustee will be in writing and signed by an Authorized Officer of the Indenture
Trustee, and the Servicer will be deemed to have received proper instructions
with respect to the Receivable Files upon its receipt of such written
instructions.

(f)    Custodian’s Indemnification. Subject to Section 5.2, the Servicer as
custodian will indemnify the Issuer and the Indenture Trustee for any and all
liabilities, obligations, losses, compensatory damages, payments, costs or
expenses (including reasonable legal fees and expenses) of any kind whatsoever
that may be imposed on, incurred by or asserted against the Issuer or the
Indenture Trustee as the result of any improper act or omission in any way
relating to the maintenance and custody by the Servicer as custodian of the
Receivable Files including those incurred in connection with any action, claim
or suit brought to enforce the Indenture Trustee’s right to indemnification;
provided, however, that the Servicer as custodian will not be liable (i) to the
Indenture Trustee or to the Issuer for any portion of any such amount resulting
from the willful misconduct, bad faith or negligence of the Indenture Trustee or
the Issuer, respectively, or (ii) to the Indenture Trustee for any portion of
any such amount resulting from the failure of the Indenture Trustee, the
Indenture Trustee’s agent or the Indenture Trustee’s designee to handle with
reasonable care any Certificate of Title or other document released to the
Indenture Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s
designee pursuant to Section 2.1(d). The provisions of this Section 2.1(f) shall
survive the termination or assignment of this Agreement and the resignation or
removal of the Indenture Trustee or Servicer, in its capacity as custodian. Any
amount payable to the Indenture Trustee pursuant to this Section 2.1(f), to the
extent not paid by the Servicer, shall be paid by the Issuer in accordance with
Section 8.5(a) of the Indenture.

 

  3   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

(g)    Effective Period and Termination. The Servicer’s appointment as custodian
will become effective as of the Cut-Off Date and will continue in full force and
effect until terminated pursuant to this Section. If the Bank resigns as
Servicer in accordance with the provisions of this Agreement or if all of the
rights and obligations of the Servicer have been terminated under Section 6.1,
the appointment of the Servicer as custodian hereunder may be terminated by the
Indenture Trustee pursuant to the Transaction Documents, or by the Noteholders
evidencing not less than a majority of the Outstanding Note Balance of the
Controlling Class (or, if the Notes are no longer Outstanding, by the Majority
Certificateholders), in the same manner as the Relevant Trustee or such
Noteholders (or Certificateholders) may terminate the rights and obligations of
the Servicer under Section 6.1. As soon as practicable after any termination of
such appointment, the Servicer will deliver to the successor custodian the
Receivable Files and the related accounts and records maintained by the Servicer
at such place or places as the successor custodian may reasonably designate;
provided, however, that with respect to authoritative copies of the Receivables
constituting electronic chattel paper, the Servicer, in its sole discretion,
shall either (i) continue to hold any such authoritative copies on behalf of the
Issuer and the Indenture Trustee or the Indenture Trustee’s agent (provided that
the Servicer has not been terminated in accordance with the provisions of this
Section 2.1(g)) or (ii) deliver copies of such authoritative copies and destroy
the authoritative copies maintained by the Servicer prior to its termination
such that the copy delivered to the Indenture Trustee or the Indenture Trustee’s
agent becomes the authoritative copy of the Receivable constituting electronic
chattel paper. No such termination or resignation shall be given effect until a
successor custodian has assumed the duties as custodian hereunder and in the
Transaction Documents.

(h)    Liability of Indenture Trustee. The Indenture Trustee shall not be liable
for the acts or omissions of the Servicer, in its capacity as custodian of the
Receivable Files.

ARTICLE III

ADMINISTRATION AND SERVICING OF

RECEIVABLES AND TRUST PROPERTY

SECTION 3.1    Duties of Servicer.

(a)    The Servicer is hereby appointed and authorized by the Issuer to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables in accordance with its Customary Servicing
Practices, subject to the provisions herein, using the degree of skill and care
that the Servicer exercises with respect to all comparable motor vehicle
receivables that it services for itself or others. The Servicer’s duties will
include collection and posting of all payments, responding to inquiries of
Obligors on such Receivables, pursuing delinquencies, providing invoices or
other payment information (which may be in electronic form) to Obligors,
reporting any required tax information to Obligors and accounting for
Collections. The Servicer is not required under the Transaction Documents to
make any disbursements via wire transfer or otherwise on behalf of an Obligor.
There are no requirements under the Receivables or the Transaction Documents for
funds to be, and funds

 

  4   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

shall not be, held in trust for an Obligor. There are no requirements under the
Receivables or the Transaction Documents for payments or disbursements to be
made by the Servicer on behalf of the Obligor. The Servicer hereby accepts such
appointment and authorization and agrees to perform the duties of Servicer with
respect to the Receivables set forth herein.

(b)    Subject to the provisions of Section 3.2 and any other provision in this
Agreement restricting the Servicer or specifying obligations different from the
Customary Servicing Practices, the Servicer will follow its Customary Servicing
Practices and will have full power and authority to do any and all things in
connection with such managing, servicing, administration and collection that it
may deem necessary or desirable as long as such activities will not result or
cause the Issuer to be treated, for United States federal income tax purposes,
as an association (or a publicly traded partnership) taxable as a corporation or
as other than a fixed investment trust described in Treasury Regulation section
301.7701-4(c) that is treated as a grantor trust for United States federal
income tax purposes. The Servicer is hereby authorized and empowered to execute
and deliver, on behalf of itself, the Issuer, the Owner Trustee, the Indenture
Trustee, the Noteholders, the Certificateholders, or any of them, any and all
instruments of satisfaction or cancellation, or partial or full release or
discharge, and all other comparable instruments, with respect to such
Receivables or to the Financed Vehicles securing such Receivables. The Servicer
is hereby authorized to commence, in its own name or in the name of the Issuer,
a Proceeding to enforce a Receivable or an Insurance Policy or to commence or
participate in any other Proceeding (including a bankruptcy Proceeding) relating
to or involving a Receivable, an Obligor, a Financed Vehicle or an Insurance
Policy. If the Servicer commences a Proceeding to enforce a Receivable, the
Issuer will thereupon be deemed to have automatically assigned such Receivable
or its rights under such Insurance Policy to the Servicer solely for purposes of
commencing or participating in any such Proceeding as a party or claimant, and
the Servicer is authorized and empowered by the Issuer to execute and deliver in
the Servicer’s name any notices, demands, claims, complaints, responses,
affidavits or other documents or instruments in connection with any such
Proceeding. If in any Proceeding it is held that the Servicer may not enforce a
Receivable or Insurance Policy on the ground that it is not a real party in
interest or a holder entitled to enforce the Receivable or Insurance Policy, the
Issuer will, at the Servicer’s expense and direction, take steps to enforce the
Receivable or Insurance Policy, including bringing suit in its name or the name
of the Indenture Trustee. The Issuer will furnish the Servicer with any powers
of attorney and other documents reasonably necessary or appropriate to enable
the Servicer to carry out its servicing and administrative duties hereunder. The
Servicer, at its expense, will obtain on behalf of the Issuer all licenses, if
any, reasonably requested by the Seller to be held by the Issuer in connection
with ownership of the Receivables, and will make all filings and pay all fees as
may be required in connection therewith during the term hereof.

(c)    The Servicer hereby agrees that upon its resignation and the appointment
of a successor Servicer hereunder, the Servicer will terminate its activities as
Servicer hereunder in accordance with Section 6.1, and, in any case, in a manner
which the successor Servicer reasonably determines will facilitate the
transition of the performance of such activities to such successor Servicer, and
the Servicer shall cooperate with and assist such successor Servicer.

 

  5   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

(d)    The Servicer shall not be required to maintain a fidelity bond or error
and omissions policy or to monitor whether Obligors maintain an Insurance Policy
on the Financed Vehicles.

SECTION 3.2    Collection of Receivable Payments. (a) The Servicer will make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same become due in accordance with
its Customary Servicing Practices. The Servicer may grant Permitted
Modifications, but not any other extension, deferral, amendment, modification,
alteration, temporary reduction in payments or adjustment, with respect to any
Receivable in accordance with its Customary Servicing Practices; provided,
however, that if the Servicer (i) extends the date for final payment by the
Obligor of any Receivable beyond the last day of the Collection Period preceding
the latest Final Scheduled Payment Date of any Notes issued under the Indenture
or (ii) reduces the Contract Rate or Outstanding Principal Balance with respect
to any Receivable, in either case other than (A) as required by law or court
order, at the direction of a regulatory authority, in accordance with regulatory
guidance or in accordance with the Servicer’s compliance procedures for
complying with the Servicemembers Civil Relief Act and any similar applicable
state law or (B) in connection with a modification, adjustment or settlement in
the event the Receivable becomes a Severely Distressed Receivable, it will
promptly purchase such Receivable in the manner provided in Section 3.6;
provided, further, that the Servicer shall not make a modification described in
the preceding clause (i) or (ii) that would trigger a purchase pursuant to
Section 3.6 for the sole purpose of enabling the Servicer to purchase a
Receivable from the Issuer. The Servicer may in its discretion waive any late
payment charge or any other fees that constitute Supplemental Servicing Fees and
Reimbursements that may be collected in the ordinary course of servicing a
Receivable. The Servicer is not required to make any advances of funds or
guarantees regarding collections, cash flows or distributions. Without limiting
the foregoing, the Servicer and its Affiliates (each in its individual capacity
and not on behalf of the Issuer) may engage in any marketing practice or
promotion or any sale of any products, goods or services, including Insurance
Policy, to Obligors with respect to the Receivables so long as such practices,
promotions or sales are offered to obligors of comparable motor vehicle
receivables serviced by the Servicer for itself and others, whether or not such
practices, promotions or sales might result in a decrease in the aggregate
amount of payments on the Receivables, prepayments or faster or slower timing of
the payment of the Receivables.

“Permitted Modification” means an extension, deferral, alteration, amendment,
modification, temporary reduction in payment or adjustment to the terms of, or
with respect to, any Receivable with respect to which at least one of the
following conditions has been satisfied:

 

  (i)

any amendment, modification, alteration or adjustment, individually and
collectively with any other amendment, modification, alteration or adjustment
proposed to be made with respect to the Receivable, is ministerial in nature
(including, without limitation, any change to the due date for monthly payments
that is not classified by the Servicer as an extension);

 

  (ii)

any amendment, modification, alteration or adjustment, individually and
collectively with any other amendment, modification, alteration or

 

  6   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

  adjustment that (A) is required by law, or (B) (i) is in accordance with the
Servicer’s Customary Servicing Practices and (ii) is intended by the Servicer to
comply with or respond to a law, government regulation or government enforcement
activity pertaining to the Receivables or classes of loans similar to the
Receivables;

 

  (iii)

in the case of any extension or deferral, (A) the Obligor’s address is within a
geographic area determined by the President of the United States or the Governor
of the applicable state to warrant individual, or individual and public,
assistance from the federal government under the Robert T. Stafford Disaster
Relief and Emergency Assistance Act or similar state law, as the case may be, or
(B) the Obligor is a United States federal or state government employee that is
furloughed on account of a shutdown of such government occurring as a result of
a lapse in annual appropriations;

 

  (iv)

any amendment, modification, alteration or adjustment where (A) the Obligor is
in payment default, the Receivable is a Severely Distressed Receivable or in the
judgment of the Servicer, in accordance with the Servicer’s Customary Servicing
Practices, it is reasonably foreseeable that the Obligor will default (it being
understood that the Servicer may proactively contact any Obligor whom the
Servicer believes may be at higher risk of a payment default under the related
Receivable, and it being further understood that if the Obligor has notified the
Servicer that the obligor has been materially and adversely impacted by a
natural disaster or public terror attack, then the Servicer may reasonably
conclude that it is reasonably foreseeable that such Obligor will default) and
(B) the Servicer believes that such amendment, modification, alteration or
adjustment is appropriate or necessary to preserve the value of the Receivable
and to prevent the Receivable from going into default (or, where the Receivable
is already in default, to prevent the Receivable from becoming further
impaired); or

 

  (v)

any other extension, deferral, amendment, modification, alteration, temporary
reduction in payment, or adjustment is (A) in accordance with the Servicer’s
Customary Servicing Practices and (B) the Servicer has delivered an opinion to
the Issuer and the Administrator to the effect that such extension, deferral,
amendment, modification, alteration, temporary reduction in payment or
adjustment will not cause the Issuer to be treated, for United States federal
income tax purposes, as an association (or a publicly traded partnership)
taxable as a corporation or as other than a grantor trust for United States
federal income tax purposes.

(b)    Notwithstanding anything in this Agreement to the contrary, the Servicer
may refinance any Receivable at the request of the Obligor by making a new loan
to the related Obligor and depositing the full Outstanding Principal Balance of
such Receivable into the Collection Account. The receivable created by such
refinancing shall not be the property of the Issuer. The Outstanding Principal
Balance shall be treated for all purposes, including for United States federal
income tax purposes, as a payoff of all amounts owed by the related Obligor with
respect to such Receivable.

 

  7   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

(c)    Nothing in any section of this Agreement shall be construed to prevent
the Servicer from implementing new programs, whether on an intermediate, pilot
or permanent basis, or on a regional or nationwide basis, or from modifying its
standards, policies and procedures as long as, in each case, such programs or
modifications (i) would be consistent with its Customary Servicing Practices and
(ii) would not cause the Issuer to be treated, for United States federal income
tax purposes, as an association (or a publicly traded partnership) taxable as a
corporation or as other than a grantor trust for United States federal income
tax purposes.

SECTION 3.3    Realization Upon Receivables. On behalf of the Issuer, the
Servicer will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Receivable as to which the Servicer has determined
eventual payment in full is unlikely, unless it determines in its sole
discretion that repossession will not increase the Liquidation Proceeds by an
amount greater than the expense of such repossession, that the proceeds
ultimately recoverable with respect to such Receivable would be increased by
forbearance or that repossessing such Financed Vehicle would otherwise not be
consistent with the Servicer’s Customary Servicing Practices. The Servicer will
follow such Customary Servicing Practices as it deems necessary or advisable,
which may include reasonable efforts to realize upon any recourse to any Dealer
and selling the Financed Vehicle at public or private sale. The foregoing will
be subject to the provision that, in any case in which the Financed Vehicle has
suffered damage, the Servicer shall not be required to expend funds in
connection with the repair or the repossession of such Financed Vehicle. In
addition, the Servicer may from time to time (but is not required to) sell any
deficiency balance in accordance with its Customary Servicing Practices;
provided, however, that (i) each sale must be made at a price equal to the fair
market value of such deficiency balance in cash in immediately available funds
and (ii) such sale must be without recourse, representation or warranty by the
Issuer (other than any representation or warranty regarding the absence of
Liens, that the Issuer has good title to the deficiency balance, or similar
representation or warranty). To facilitate any such sale the Servicer may, in
accordance with its Customary Servicing Practices, purchase from the Issuer such
Receivable’s deficiency balance for a purchase price equal to the proceeds
received by the Servicer from a third party for the sale of such Receivable’s
deficiency balance. Net proceeds of any such sale allocable to the Receivable
will constitute Liquidation Proceeds, and the sole right of the Issuer and the
Indenture Trustee with respect to any such sold Receivables will be to receive
such Liquidation Proceeds. Upon such sale, the Servicer will mark its computer
records indicating that any such receivable sold is no longer a Receivable. The
Servicer is authorized to take any and all actions necessary or appropriate on
behalf of the Issuer to evidence the sale of the Financed Vehicle at a public or
private sale or the sale of the Receivable to the Servicer to facilitate a
deficiency balance sale pursuant to the provisions of this paragraph, in each
case, free from any Lien or other interest of the Issuer or the Indenture
Trustee.

SECTION 3.4    Maintenance of Security Interests in Financed Vehicles. The
Servicer will, in accordance with its Customary Servicing Practices, take such
steps as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Vehicle. The provisions set forth in
this Section are the sole requirements under the Transaction

 

  8   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

Documents with respect to the maintenance of collateral or security for the
Receivables. It is understood that the Financed Vehicles are the collateral and
security for the Receivables, but that the Certificate of Title with respect to
a Financed Vehicle does not constitute collateral for that Receivable and merely
evidences such security interest. The Issuer hereby authorizes the Servicer to
take such steps as are necessary to re-perfect such security interest created by
the Receivable in the event of the relocation of a Financed Vehicle or for any
other reason.

SECTION 3.5    Covenants of Servicer. Unless required by law or court order, at
the direction of a regulatory authority or in accordance with regulatory
guidance, the Servicer will not release the Financed Vehicle securing each such
Receivable from the security interest granted by such Receivable in whole or in
part except (a) in the event of payment in full by or on behalf of the Obligor
thereunder or payment in full less a deficiency which the Servicer would not
attempt to collect in accordance with its Customary Servicing Practices, (b) in
connection with repossession or (c) as may be required by an insurer in order to
receive proceeds from any Insurance Policy covering such Financed Vehicle.

SECTION 3.6    Purchase of Receivables Upon Breach. Upon discovery by any party
hereto of a breach of any of the covenants set forth in Section 3.2, 3.3, 3.4 or
3.5 with respect to any Receivable which materially and adversely affects the
interests of the Issuer, the Certificateholders or the Noteholders, the party
discovering or receiving written notice of such breach shall give prompt written
notice thereof to the other parties hereto; provided, that (i) delivery of a
Servicer’s Report which identifies that Receivables are being or have been
purchased pursuant to this Section 3.6 shall be deemed to constitute prompt
notice by the Servicer and the Issuer of such breach and (ii) the Servicer or
the Indenture Trustee shall be deemed to have knowledge of such breach only if a
Responsible Officer has actual knowledge thereof, including without limitation
upon receipt of written notice; provided, further, that the failure to give such
notice shall not affect any obligation of the Servicer hereunder. If the breach
materially and adversely affects the interests of the Issuer, the
Certificateholders or the Noteholders or if the Servicer is required to purchase
a Receivable pursuant to Section 3.2, then the Servicer shall either (a) correct
or cure such breach, if applicable, or (b) purchase such Receivable from the
Issuer, in either case on or before the Payment Date following the end of the
Collection Period which includes the sixtieth (60th) day (or, if the Servicer
elects, an earlier date) after the date that the Servicer became aware or was
notified of such breach or obligation to repurchase, as applicable. Any such
breach or failure will be deemed not to have a material and adverse effect if
such breach or failure has not affected the ability of the Issuer to receive and
retain timely payment in full on such Receivable. Any such purchase by the
Servicer shall be at a price equal to the Repurchase Price. In consideration for
such purchase, the Servicer shall make (or shall cause to be made) a payment to
the Issuer equal to the Repurchase Price by depositing such amount into the
Collection Account prior to 11:00 a.m., New York City time on the date of such
purchase, if such date is not a Payment Date or, if such date is a Payment Date,
then prior to the close of business on the Business Day prior to such date. Upon
payment of such Repurchase Price by the Servicer, the Issuer and the Indenture
Trustee, on behalf of the Noteholders, shall release and shall execute and
deliver such instruments of release, transfer or assignment, in each case
without recourse or representation and as prepared by and at the expense of the
Servicer, as shall be reasonably necessary to vest in the Servicer or its
designee any Receivable and the related Transferred Assets purchased pursuant
hereto. It is understood and agreed that the obligation of the Servicer to
purchase any Receivable as described above shall constitute the sole remedy
respecting such breach available to the Issuer and the Indenture Trustee.

 

  9   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

SECTION 3.7    Servicing Fee. On each Payment Date, the Issuer shall pay to the
Servicer the Servicing Fee in accordance with Section 8.5 of the Indenture for
the immediately preceding Collection Period as compensation for its services. In
addition, the Servicer will be entitled to retain all Supplemental Servicing
Fees and Reimbursements. The Servicer also will be entitled to receive
investment earnings (net of investment losses and expenses) on funds deposited
in the Collection Account during each Collection Period.

SECTION 3.8    Administrator’s Fee. The Servicer shall pay the fees and expenses
of the Administrator described in Section 3 of the Administration Agreement.

SECTION 3.9    Servicer’s Report.

(a)    On or before the Determination Date preceding each Payment Date, the
Servicer shall deliver to the Owner Trustee, the Indenture Trustee and each
Paying Agent, with a copy to each of the Rating Agencies, a Servicer’s Report
containing all information necessary to make the payments, transfers and
distributions pursuant to Section 4.3 hereof and Sections 8.2, 8.4 and 8.5 of
the Indenture, together with the information to be made available by the
Indenture Trustee pursuant to Section 7.4 of the Indenture, in each case, on
such Payment Date, and any information reasonably requested by the Owner Trustee
for it to prepare the reports pursuant to Section 5.3 of the Trust Agreement. At
the sole option of the Servicer, each Servicer’s Report may be delivered in
electronic or hard copy format.

(b)    No disbursements shall be made directly by the Servicer to a Noteholder
or a Certificateholder, and the Servicer shall not be required to maintain any
investor record relating to the posting of disbursements or otherwise.

SECTION 3.10    Annual Officer’s Certificate; Notice of Servicer Replacement
Event.

(a)    The Servicer will deliver to the Issuer, with a copy to the Indenture
Trustee and the Owner Trustee, on or before March 30th of each year, beginning
on March 30, 2020, an Officer’s Certificate (with appropriate insertions)
providing such information as is required under Item 1123 of Regulation AB.

(b)    The Servicer will deliver to the Issuer, with a copy to the Indenture
Trustee and the Owner Trustee promptly after having obtained knowledge thereof
written notice in an Officer’s Certificate of any event which has occurred and
is continuing, with the giving of notice or lapse of time or both, would become
a Servicer Replacement Event. Except to the extent set forth in this
Section 3.10(b), Section 6.2 and Section 8.20 of this Agreement and Section 3.12
and Section 6.5 of the Indenture, the Transaction Documents do not require any
policies or procedures to monitor any performance or other triggers and events
of default.

(c)    The Servicer will deliver to the Issuer on or before March 30 of each
year, beginning on March 30, 2020, a report regarding the Servicer’s assessment
of compliance with the Servicing Criteria during the immediately preceding
calendar year, including disclosure of any material instance of non-compliance
identified by the Servicer, as required under paragraph (b) of Rule 13a-18 and
Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB.

 

  10   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

(d)    If a Servicer Replacement Event occurs and is continuing and if it is
either actually known by a Responsible Officer of the Indenture Trustee or
written notice of the existence thereof has been delivered to a Responsible
Officer of the Indenture Trustee, the Indenture Trustee shall provide the Owner
Trustee and the Administrator written notice of such Servicer Replacement Event.

SECTION 3.11    Servicer Expenses. The Servicer shall pay all expenses (other
than Liquidation Expenses) incurred by it in connection with its activities
hereunder, including fees and disbursements of independent accountants, taxes
imposed on the Servicer and expenses incurred in connection with distributions
and reports to the Noteholders and the Certificateholders. The Servicer shall
also pay all fees, expenses, and indemnities of the Indenture Trustee (as
described in, and pursuant to the limitations set forth in, Section 6.7 of the
Indenture) and the Owner Trustee (as described in, and pursuant to the
limitations set forth in, Sections 8.1 and 8.2 of the Trust Agreement). The
Servicer will not be entitled to reimbursement of such expenses except for
Liquidation Expenses and fees and expenses included in Supplemental Servicing
Fees and Reimbursements paid to the Servicer as reimbursements.

SECTION 3.12    Annual Registered Public Accounting Firm Attestation Report.

(a)    On or before the ninetieth (90th) day following the end of each fiscal
year, beginning with the fiscal year ending December 31, 2019, the Servicer
shall cause a firm of independent registered public accountants (who may also
render other services to the Servicer, the Seller or their respective
Affiliates) to furnish to the Issuer, with a copy to the Indenture Trustee, the
Bank, the Servicer and the Seller each attestation report on assessments of
compliance with the Servicing Criteria with respect to the Servicer or any
Affiliate thereof during the related fiscal year delivered by such accountants
pursuant to paragraph (c) of Rule 13a-18 or Rule 15d-18 of the Exchange Act and
Item 1122 of Regulation AB. The certification required by this paragraph may be
replaced by any similar certification using other procedures or attestation
standards which are now or in the future in use by servicers of comparable
assets, or which otherwise comply with any rule, regulation, “no action” letter
or similar guidance promulgated by the Commission.

(b)    Notwithstanding Section 3.10(a), the Servicer, however, shall not be
obligated to add as an addressee or reliance party with respect to any report
described above any Person who does not comply with or agree to the required
procedures of such firm of independent certified public accountants, including
but not limited to execution of engagement letters or access letters regarding
such reports.

(c)    The Indenture Trustee shall not be liable for any claims, liabilities or
expenses relating to such accountants’ engagement or any report issued in
connection with such engagement.

SECTION 3.13    Exchange Act Filings. The Issuer hereby authorizes the Servicer
to prepare, sign, certify and file or furnish any and all reports, statements
and information respecting the Issuer and/or the Notes required to be filed
pursuant to the Exchange Act, and the rules thereunder.

 

  11   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

SECTION 3.14    Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Servicer to prepare, sign, certify and file any such documents or
certifications on behalf of the Issuer.

SECTION 3.15    Compliance with the FDIC Rule. The Servicer (i) shall perform
the covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the
Capital One Parties.

ARTICLE IV

DISTRIBUTIONS; ACCOUNTS

SECTION 4.1    Establishment of Accounts. (a) The Servicer shall cause to be
established the Trust Accounts and the Certificate Distribution Account in the
manner set forth in Section 8.2(a) of the Indenture. If the Certificate
Distribution Account ceases to be an Eligible Account, the Servicer, on behalf
of the Owner Trustee, shall comply with Section 5.4 of the Trust Agreement if
the Certificate Distribution Account is not then held by the Owner Trustee or an
Affiliate thereof. If any Trust Account ceases to be an Eligible Account, the
Servicer shall comply with Section 8.3(b) of the Indenture.

(b)    The Servicer may, but shall not be obligated to, select Permitted
Investments with respect to funds on deposit in the Collection Account in
accordance with Section 8.3 of the Indenture. The Servicer acknowledges that
upon its written request and at no additional cost, it has the right to receive
notification after the completion of each purchase and sale of Permitted
Investments or the Indenture Trustee’s receipt of a broker’s confirmation. The
Servicer agrees that such notifications shall not be provided by the Indenture
Trustee hereunder, and the Indenture Trustee shall make available, upon request
and in lieu of notifications, periodic account statements that reflect such
investment activity.

SECTION 4.2    Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within the time, not to exceed two
(2) Business Days after its receipt thereof, necessary for the Servicer to clear
any payments of Collections received; provided, however, that the Servicer may
deduct from such Collections all Unrelated Amounts to the extent such Unrelated
Amounts have not been previously reimbursed to the Servicer. Pending deposit in
the Collection Account, Collections may be used by the Servicer at its own risk
and are not required to be segregated from its own funds.

SECTION 4.3    Additional Deposits and Payments. On the date specified in
Section 3.6 of this Agreement, the Servicer will deposit into the Collection
Account the aggregate Repurchase Price with respect to Repurchased Receivables
purchased by the Servicer pursuant to Section 3.6 on such date and the Servicer
will deposit into the Collection Account all amounts, if any, to be paid under
Section 7.1 in connection with the Optional Purchase. All such deposits with
respect to any such date which is a Payment Date will be made, in immediately
available funds by the close of business on the Business Day prior to such
Payment Date related to such Collection Period.

 

  12   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

ARTICLE V

THE SERVICER

SECTION 5.1    Representations and Warranties of the Servicer. The Servicer
makes the following representations and warranties as of the Closing Date on
which the Issuer will be deemed to have relied in acquiring the Transferred
Assets and which will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:

(a)    Existence and Power. The Servicer is a national banking association
validly existing under the laws of the United States of America and has, in all
material respects, all power and authority to carry on its business as it is now
conducted. The Servicer has obtained all necessary licenses and approvals in
each jurisdiction where the failure to do so would materially and adversely
affect the ability of the Servicer to perform its obligations under this
Agreement or affect the enforceability or collectability of the Receivables or
any other part of the Transferred Assets.

(b)    Authorization and No Contravention. The execution, delivery and
performance by the Servicer of this Agreement (i) have been duly authorized by
all necessary action on the part of the Servicer and (ii) do not contravene or
constitute a default under (A) any applicable order, law, rule or regulation,
(B) its organizational documents or (C) any material agreement, contract, order
or other instrument to which it is a party or its property is subject (other
than violations of such laws, rules, regulations, indentures or agreements which
do not affect the legality, validity or enforceability of any of such agreements
or which, individually or in the aggregate, would not materially and adversely
affect the transactions contemplated by, or the Servicer’s ability to perform
its obligations under, this Agreement).

(c)    No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Servicer of this Agreement other than (i) UCC filings,
(ii) approvals and authorizations that have previously been obtained and filings
that have previously been made and (iii) approvals, authorizations or filings
which, if not obtained or made, would not have a material adverse effect on the
enforceability or collectability of the Receivables or would not materially and
adversely affect the ability of the Servicer to perform its obligations under
this Agreement.

(d)    Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws affecting the enforcement of creditors’
rights generally and, if applicable, the rights of creditors of corporations
from time to time in effect or by general principles of equity.

 

  13   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

(e)    No Proceedings. There are no Proceedings pending or, to the knowledge of
the Servicer, threatened against the Servicer before or by any Governmental
Authority that (i) assert the invalidity or unenforceability of this Agreement
or (ii) seek any determination or ruling that would materially and adversely
affect the performance by the Servicer of its obligations under this Agreement.

SECTION 5.2    Indemnities of Servicer. The Servicer will be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement, and hereby agrees to the
following:

(a)    The Servicer will defend, indemnify and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee and the Seller from and against any and all
costs, expenses, losses, damages, claims and liabilities, arising out of or
resulting from the use, ownership or operation by the Servicer or any Affiliate
thereof of a Financed Vehicle. The Servicer will compensate and indemnify the
Administrator to the extent and subject to the conditions set forth in Section 3
of the Administration Agreement.

(b)    The Servicer will indemnify, defend and hold harmless the Issuer, the
Owner Trustee and the Indenture Trustee from and against any taxes that may at
any time be asserted against any such Person with respect to the transactions
contemplated herein or in the other Transaction Documents, if any, including,
without limitation, any sales, gross receipts, general corporation, tangible
personal property, privilege, or license taxes (but, in the case of the Issuer,
not including any taxes asserted with respect to, and as of the date of, the
conveyance of the Receivables to the Issuer or the issuance and original sales
of the Notes, or asserted with respect to ownership of the Receivables, or
United States federal or other Applicable Tax State income taxes arising out of
the transactions contemplated by this Agreement and the other Transaction
Documents) and costs and expenses in defending against the same. For the
avoidance of doubt, the Servicer will not indemnify for any costs, expenses,
losses, claims, damages or liabilities due to the credit risk of the Obligors
and for which reimbursement would constitute recourse for uncollectible
Receivables. Any amounts payable to the Indenture Trustee pursuant to this
Section 5.2(b), to the extent not paid by the Servicer, shall be paid by the
Issuer in accordance with Section 8.5(a) of the Indenture.

(c)    The Servicer will indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee and the Seller from and against any and all
costs, expenses, losses, claims, damages, and liabilities to the extent that
such cost, expense, loss, claim, damage, or liability arose out of, or was
imposed upon any such Person through, the negligence, willful misfeasance, or
bad faith (other than errors in judgment) of the Servicer in the performance of
its duties under this Agreement or any other Transaction Document to which it is
a party, or by reason of its failure to perform its obligations or of reckless
disregard of its obligations and duties under this Agreement or any other
Transaction Document to which it is a party; provided, however, that the
Servicer will not indemnify for any costs, expenses, losses, claims, damages or
liabilities arising from its breach of any covenant for which the repurchase of
the affected Receivables is specified as the sole remedy pursuant to
Section 3.6.

(d)    The Servicer will compensate and indemnify the Owner Trustee to the
extent and subject to the conditions set forth in Sections 8.1 and 8.2 of the
Trust Agreement. The Servicer

 

  14   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

will compensate and indemnify the Indenture Trustee to the extent and subject to
the conditions set forth in Section 6.7 of the Indenture, except to the extent
that any cost, expense, loss, claim, damage or liability arises out of or is
incurred in connection with the performance by the Indenture Trustee of the
duties of a successor Servicer hereunder.

(e)    Indemnification under this Section 5.2 by the Bank (or any successor
thereto pursuant to Section 6.1), as Servicer, with respect to the period such
Person was the Servicer, will survive the termination of such Person as Servicer
or a resignation by such Person as Servicer as well as the termination or
assignment of this Agreement and the Trust Agreement or the resignation or
removal of the Owner Trustee or the Indenture Trustee and will include
reasonable fees and expenses of counsel and expenses of litigation and those
amounts incurred in connection with any action, claim or suit brought by the
Indenture Trustee or the Owner Trustee to enforce its right to indemnification.
If the Servicer has made any indemnity payments pursuant to this Section 5.2 and
the Person to or on behalf of whom such payments are made thereafter collects
any of such amounts from others, such Person will promptly repay such amounts to
the Servicer, without interest.

SECTION 5.3    Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or converted or
with which it may be consolidated, to which it may sell or transfer its business
and assets as a whole or substantially as a whole, (ii) resulting from any
merger, sale, transfer conversion or consolidation to which the Servicer shall
be a party, (iii) succeeding to the business of the Servicer or (iv) more than
50% of the voting stock or voting power and 50% or more of the economic equity
of which is owned directly or indirectly by Capital One Financial Corporation,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Servicer under this Agreement, will be the
successor to the Servicer under this Agreement without the execution or filing
of any document or any further act on the part of any of the parties to this
Agreement anything herein to the contrary notwithstanding. The Servicer shall
provide prior notice of the effective date of any merger, conversion,
consolidation or succession pursuant to this Section 5.3 to the Issuer, the
Indenture Trustee, the Owner Trustee and the Seller. The Servicer shall provide
the Seller in writing such information as reasonably requested by the Seller to
comply with its Exchange Act reporting obligations with respect to a successor
Servicer.

SECTION 5.4    Limitation on Liability of Servicer and Others. (a) Neither the
Servicer nor any of the directors or officers or employees or agents of the
Servicer will be under any liability to the Issuer, the Indenture Trustee, the
Owner Trustee, the Noteholders or the Certificateholders, except as provided in
Section 5.2 of this Agreement and as otherwise provided under this Agreement,
for any action taken or for refraining from the taking of any action pursuant to
this Agreement or for errors in judgment; provided, however, that this provision
will not protect the Servicer or any such Person against any liability that
would otherwise be imposed by reason of willful misfeasance or bad faith in the
performance of duties or by reason of its failure to perform its obligations or
of reckless disregard of obligations and duties under this Agreement, or by
reason of negligence in the performance of its duties under this Agreement
(except for errors in judgment). The Servicer and any director, officer or
employee or agent of the Servicer may rely in good faith on any Opinion of
Counsel or on any Officer’s Certificate of the Seller or certificate of auditors
believed to be genuine and to have been signed by the proper party in respect of
any matters arising under this Agreement.

 

  15   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

(b)    Except as provided in this Agreement, the Servicer will not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the Certificateholders under this Agreement. In such event, the legal expenses
and costs of such action and any liability resulting therefrom will be expenses,
costs and liabilities of the Servicer.

SECTION 5.5    Delegation of Duties. The Servicer may, at any time without
notice or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties (including, without limitation, its duties
as custodian) to sub-contractors who are in the business of performing such
duties; provided, that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Issuer and the Indenture Trustee for its duties
hereunder as if the Servicer alone were performing such duties.

SECTION 5.6    The Bank Not to Resign as Servicer. Subject to the provisions of
Sections 5.3 and 5.5, the Bank will not resign from the obligations and duties
hereby imposed on it as Servicer under this Agreement except upon determination
that the performance of its duties under this Agreement is no longer permissible
under applicable law. Notice of any such determination permitting the
resignation of the Bank will be communicated to the Issuer, the Indenture
Trustee and Owner Trustee at the earliest practicable time (and, if such
communication is not in writing, will be confirmed in writing at the earliest
practicable time) and any such determination will be evidenced by an Opinion of
Counsel to such effect delivered to the Issuer, the Indenture Trustee and Owner
Trustee concurrently with or promptly after such notice. No such resignation
will become effective until a successor Servicer has (i) assumed the
responsibilities and obligations of the Bank as Servicer and (ii) provided in
writing the information reasonably requested by the Seller to comply with its
reporting obligations under the Exchange Act with respect to a replacement
Servicer.

SECTION 5.7    Servicer May Own Notes and Certificates. The Servicer, and any
Affiliate of the Servicer, may, in its individual or any other capacity, become
the owner or pledgee of Notes and Certificates with the same rights as it would
have if it were not the Servicer or an Affiliate thereof, except as otherwise
expressly provided herein or in the other Transaction Documents. Except as set
forth herein or in the other Transaction Documents, Notes and Certificates so
owned by or pledged to the Servicer or such Affiliate will have an equal and
proportionate benefit under the provisions of this Agreement, without
preference, priority or distinction as among all of the Noteholders and
Certificateholders.

 

  16   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

ARTICLE VI

REPLACEMENT OF SERVICER

SECTION 6.1    Replacement of Servicer.

(a)    If a Servicer Replacement Event shall have occurred and be continuing,
the Relevant Trustee shall, at the direction of 662⁄3% of the Outstanding Note
Balance of the Controlling Class (or, if no Notes are Outstanding, the Majority
Certificateholders), by notice given to the Servicer, the Owner Trustee, the
Issuer, the Administrator, the Certificateholders and the Noteholders, terminate
the rights and obligations of the Servicer under this Agreement with respect to
the Receivables. In the event the Servicer is removed or resigns as Servicer
with respect to servicing the Receivables, the Indenture Trustee, acting at the
direction of 662⁄3% of the Outstanding Note Balance of the Controlling Class
(or, if no Notes are Outstanding, the Majority Certificateholders), shall
appoint a successor Servicer. Upon the Servicer’s receipt of notice of
termination the predecessor Servicer will continue to perform its functions as
Servicer under this Agreement only until the date specified in such termination
notice or, if no such date is specified in such termination notice, until
receipt of such notice. If a successor Servicer has not been appointed at the
time when the predecessor Servicer ceases to act as Servicer in accordance with
this Section, the Indenture Trustee without further action will automatically be
appointed the successor Servicer. Notwithstanding the above, the Indenture
Trustee, if it is legally unable or is unwilling to so act in its sole
discretion, will appoint, or petition a court of competent jurisdiction to
appoint, a successor Servicer. Any successor Servicer shall be an established
institution having a net worth of not less than $100,000,000 and whose regular
business includes the servicing of comparable motor vehicle receivables having
an aggregate outstanding principal amount of not less than $50,000,000.

(b)    Noteholders holding not less than a majority of the Outstanding Note
Balance of the Controlling Class (or, if no Notes are Outstanding, the Majority
Certificateholders) may waive any Servicer Replacement Event. Upon any such
waiver, such Servicer Replacement Event shall cease to exist and be deemed to
have been cured and not to have occurred and any Servicer Replacement Event
arising therefrom shall be deemed not to have occurred for every purpose of this
Agreement, but no such waiver shall extend to any prior, subsequent or other
Servicer Replacement Event or impair any right consequent thereto.

(c)    If replaced, the Servicer agrees that it will use commercially reasonable
efforts to effect the orderly and efficient transfer of the servicing of the
Receivables to a successor Servicer. All reasonable costs and expenses incurred
in connection with transferring the Receivable Files to the successor Servicer
and all other reasonable costs and expenses incurred in connection with the
transfer to the successor Servicer related to the performance by the Servicer
hereunder will be paid by the predecessor Servicer upon presentation of
reasonable documentation of such costs and expenses.

(d)    Upon the effectiveness of the assumption by the successor Servicer of its
duties pursuant to this Section 6.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with

 

  17   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

respect to the obligations of the predecessor Servicer that survive its
termination as Servicer, including indemnification obligations as set forth in
Section 5.2(e). In such event, the Indenture Trustee and the Owner Trustee are
hereby authorized and empowered (but not obligated) to execute and deliver, on
behalf of the predecessor Servicer, as attorney-in-fact or otherwise, any and
all documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such termination and
replacement of the Servicer, whether to complete the transfer and endorsement of
the Receivables and related documents, or otherwise. No Servicer shall resign or
be relieved of its duties under this Agreement, as Servicer of the Receivables,
until a newly appointed Servicer for the Receivables shall have assumed the
responsibilities and obligations of the resigning or terminated Servicer under
this Agreement.

(e)    In connection with such appointment, the Issuer may make such
arrangements for the compensation of the successor Servicer out of Available
Funds as it and such successor Servicer will agree; provided, however, that no
such compensation will be in excess of the amount paid to the predecessor
Servicer under this Agreement.

SECTION 6.2    Notification to Noteholders and Certificateholders. Upon any
termination of, or appointment of a successor to, the Servicer pursuant to this
Article VI, the Indenture Trustee will give prompt (but in no case later than
five (5) Business Days after such occurrence) written notice thereof to the
Owner Trustee, the Issuer and the Administrator, the Asset Representations
Reviewer and to the Noteholders and Certificateholders at their respective
addresses of record.

ARTICLE VII

OPTIONAL PURCHASE

SECTION 7.1    Optional Purchase of Trust Estate. The Servicer shall have the
right at its option (the “Optional Purchase”) to purchase (and/or to designate
one or more other Persons to purchase) the Trust Estate (other than the Reserve
Account) from the Issuer on any Payment Date if both of the following conditions
are satisfied: (a) as of the last day of the related Collection Period, the Net
Pool Balance has declined to 10% or less of the Net Pool Balance as of the
Cut-Off Date; and (b) the sum of the Optional Purchase Price and Available Funds
for such Payment Date would be sufficient to pay (x) the amounts required to be
paid under clauses first through ninth and eleventh of Section 8.5(a) of the
Indenture (assuming that such Payment Date is not a Redemption Date) and (y) the
Outstanding Note Balance (after giving effect to the payments described in the
preceding clause (x)). The purchase price for the Trust Estate (other than the
Reserve Account) (the “Optional Purchase Price”) shall equal the Net Pool
Balance plus accrued and unpaid interest on the Receivables as of the last day
of the Collection Period immediately preceding the Redemption Date, which amount
(net of any Collections deposited into the Collection Account after the last day
of the Collection Period immediately preceding the Redemption Date) shall be
deposited by the Servicer (or its designee) into the Collection Account on or
prior to noon, New York City time, on the Redemption Date. If the Servicer (or
its designee), exercises the Optional Purchase, the Notes shall be redeemed and
in each case in whole but not in part on the related Payment Date for the
Redemption Price.

 

  18   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS PROVISIONS

SECTION 8.1    Amendment.

(a)    Any term or provision of this Agreement may be amended by the Servicer
without the consent of the Indenture Trustee, the Issuer, any Noteholder, the
Owner Trustee or any other Person subject to the satisfaction of one of the
following conditions:

 

  (i)

The Servicer delivers an Opinion of Counsel or an Officer’s Certificate to the
Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or

 

  (ii)

The Rating Agency Condition is satisfied with respect to such amendment and the
Servicer notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment.

(b)    This Agreement may also be amended from time to time by the Servicer,
with the consent of the Holders of Notes evidencing not less than a majority of
the Outstanding Note Balance of the Controlling Class, for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders. It will not be necessary for the consent of Noteholders
or Certificateholders to approve the particular form of any proposed amendment
or consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders and Certificateholders provided for in this Agreement) and of
evidencing the authorization of the execution thereof by Noteholders and
Certificateholders will be subject to such reasonable requirements as the
Indenture Trustee and Owner Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.

(c)    Prior to the execution of any amendment pursuant to this Section 8.1, the
Issuer shall provide written notification of the substance of such amendment to
each Rating Agency; and promptly after the execution of any such amendment, the
Servicer shall furnish a copy of such amendment to each Rating Agency, the
Issuer, the Owner Trustee and the Indenture Trustee; provided, that no amendment
pursuant to this Section 8.1 shall be effective which materially and adversely
affects the rights, protections or duties of the Indenture Trustee or the Owner
Trustee without the prior written consent of such Person.

(d)    Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and conclusively
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and an Officer’s Certificate of the
Seller or the Administrator that all conditions precedent to the execution and
delivery of such amendment have been satisfied. The Owner Trustee and the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which materially and adversely affects the Owner Trustee’s or the
Indenture Trustee’s, as applicable, own rights, privileges, indemnities, duties
or obligations under this Agreement, the Transaction Documents or otherwise.

 

  19   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

(e)    Notwithstanding subsections (a) and (b) of this Section 8.1, this
Agreement may only be amended by the Servicer if (i) the Majority
Certificateholders or, if 100% of the aggregate Percentage Interests is then
beneficially owned by the Bank and/or its Affiliates, such Person (or Persons),
consent to such amendment or (ii) such amendment shall not, as evidenced by an
Officer’s Certificate of the Servicer or an Opinion of Counsel delivered to the
Indenture Trustee and the Owner Trustee, materially and adversely affect the
interests of the Certificateholders. In determining whether 100% of the
aggregate Percentage Interests is then beneficially owned by the Bank and/or its
Affiliates for purposes of clause (i), any party shall be entitled to rely on an
Officer’s Certificate or similar certification of the Bank or any Affiliate
thereof to such effect.

(f)    Notwithstanding anything herein to the contrary, for purposes of
classifying the Issuer as a grantor trust under the Code, no amendment shall be
made to this Agreement that would (i) result in a variation of the investment of
the beneficial owners of the Certificates for purposes of the United States
Treasury Regulation section 301.7701-4(c) without the consent of Noteholders
evidencing at least a majority of the Outstanding Note Balance of the
Controlling Class and the Majority Certificateholders or (ii) cause the Issuer
(or any part thereof) to be classified as other than a grantor trust for United
States federal income tax purposes.

SECTION 8.2    Protection of Title.

(a)    The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
in accordance with its Customary Servicing Practices accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Receivable, including payments
and recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.

(b)    The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuer in such Receivable and that such Receivable is owned by the Issuer and
has been pledged to the Indenture Trustee on behalf of the Noteholders pursuant
to the Indenture. Indication of the Issuer’s interest in a Receivable shall not
be deleted from or modified on such computer systems until, and only until, the
related Receivable shall have been paid in full, repurchased by the Bank
pursuant to Section 3.3 of the Receivables Sale Agreement or purchased by the
Servicer pursuant to either Section 3.6 or 7.1 of this Agreement.

(c)    If at any time the Servicer shall propose to sell, grant a security
interest in or otherwise transfer any interest in motor vehicle receivables to
any prospective purchaser, lender or other transferee, the Servicer shall give
to such prospective purchaser, lender or other transferee computer tapes,
records or printouts (including any restored from backup archives)

 

  20   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

that, if they shall refer in any manner whatsoever to any Receivable, shall
indicate clearly that such Receivable has been sold and is owned by the Issuer
and has been pledged to the Indenture Trustee on behalf of the Noteholders.

(d)    The Servicer, upon receipt of reasonable prior notice, shall permit the
Indenture Trustee, the Owner Trustee and their respective agents at any time
during normal business hours, to the extent it does not unreasonably interfere
with the Servicer’s normal operations, to inspect, audit and, to the extent
permitted by applicable law, make copies of and abstracts from Servicer’s (or
any Sub-Servicer’s) records regarding any Receivable.

(e)    Upon request, the Servicer shall furnish to the Issuer or to the
Indenture Trustee, within thirty (30) Business Days, a list of all Receivables
then owned by the Issuer, together with a reconciliation of such list to each of
the Servicer’s Reports furnished before such request indicating removal of
Receivables from the Issuer.

SECTION 8.3    Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by e-mail (if an applicable e-mail address is provided on Schedule I
to the Sale Agreement), and addressed in each case as specified on Schedule I to
the Sale Agreement, or at such other address as shall be designated by any of
the specified addressees in a written notice to the other parties hereto. Any
notice required or permitted to be mailed to a Noteholder or Certificateholder
shall be given by first class mail, postage prepaid, at the address of such
Noteholder or Certificateholder as shown in the Note Register. Delivery shall
occur only upon receipt or reported tender of such communication by an officer
of the recipient entitled to receive such notices located at the address of such
recipient for notices hereunder; provided, however, that any notice to a
Noteholder or Certificateholder mailed within the time and manner prescribed in
this Agreement shall be conclusively presumed to have been duly given, whether
or not the Noteholder or Certificateholder shall receive such notice.

SECTION 8.4    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

SECTION 8.5    Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

SECTION 8.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether delivered in physical or electronic form, but all of such
counterparts shall together constitute but one and the same instrument.

 

  21   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

SECTION 8.7    Waivers. No failure or delay on the part of the Servicer, the
Issuer or the Indenture Trustee in exercising any power or right hereunder (to
the extent such Person has any power or right hereunder) shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on any party hereto in any case
shall entitle it to any notice or demand in similar or other circumstances. No
waiver or approval by any party hereto under this Agreement shall, except as may
otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

SECTION 8.8    Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 8.9    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 8.10    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree.

SECTION 8.11    Not Applicable to the Bank in Other Capacities. Nothing in this
Agreement shall affect any obligation the Bank may have in any other capacity.

SECTION 8.12    Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 8.13    Nonpetition Covenant. Each party hereto agrees that, prior to
the date which is one year and one day after payment in full of all obligations
of each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence or join with any other Person

 

  22   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

in commencing any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section shall survive the
termination of this Agreement.

SECTION 8.14    Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a)    submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b)    consents that any such Proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of such
action or Proceeding in any such court or that such action or Proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 8.3;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)    to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

SECTION 8.15    Limitation of Liability.

(a)    It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by BNY Mellon Trust of Delaware, not
individually or personally but solely as Owner Trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by BNY Mellon Trust of Delaware,
but is made and intended for the purpose for binding only the Issuer,
(c) nothing herein contained shall be construed as creating any liability on BNY
Mellon Trust of Delaware, individually or personally, to perform any covenant,
either express or implied, contained herein, all such liability, if any, being
expressly waived by the parties hereto and any Person claiming by, through or
under the parties hereto, (d) BNY Mellon Trust of Delaware has made no
investigation as to the accuracy or completeness of any representations and
warranties made by the Issuer in this Agreement and (e) under no circumstances
shall BNY Mellon Trust of Delaware be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or the other related documents.

 

  23   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

(b)    Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Wilmington Trust, National Association, not
in its individual capacity but solely as Indenture Trustee, and in no event
shall it have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer under the Notes or any of the
other Transaction Documents or in any of the certificates, notices or agreements
delivered pursuant thereto, as to all of which recourse shall be had solely to
the assets of the Issuer; provided that the Indenture Trustee shall be
responsible for its actions as Indenture Trustee hereunder and under the
Indenture. Under no circumstances shall the Indenture Trustee be personally
liable for the payment of any indebtedness or expense of the Issuer or be liable
for the breach or failure of any obligations, representation, warranty or
covenant made or undertaken by the Issuer under the Transaction Documents. For
the purposes of this Agreement, in the performance of its duties or obligations
hereunder, the Indenture Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Article VI of the Indenture.

SECTION 8.16    Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and (i) the Owner Trustee shall be an express
third party beneficiary hereof and may enforce the provisions hereof as if it
were a party hereto (ii) and the Seller shall be an express third party
beneficiary of Sections 8.18, 8.19, 8.20 and 8.21 and may enforce such
provisions as if it were a party hereto. Except as otherwise provided in this
Section, no other Person will have any right hereunder.

SECTION 8.17    Information Requests.

(a)    The parties hereto shall provide any information reasonably requested by
the Servicer, the Issuer, the Seller or any of their Affiliates, in order to
comply with or obtain more favorable treatment under any current or future law,
rule, regulation, accounting rule or principle.

(b)    The Servicer shall furnish to the Indenture Trustee from time to time
information (which is in the possession of the Servicer and is freely
deliverable) related to the transactions contemplated by the Transaction
Documents as the Indenture Trustee shall reasonably request.

SECTION 8.18    Compliance with Regulation AB. The Servicer shall cooperate
fully with the Seller to deliver to the Seller (including any of its assignees
or designees) any and all statements, reports, certifications, records and any
other information necessary in the good faith determination of the Seller to
permit the Seller to comply with the provisions of Regulation AB and its
reporting obligations under the Exchange Act, together with such disclosures
relating to the Servicer and the Receivables, or the servicing of the
Receivables, reasonably believed by the Seller to be necessary in order to
effect such compliance.

SECTION 8.19    Information to Be Provided by the Indenture Trustee.

(a)    The Indenture Trustee shall (i) on or before the fifth (5th) Business Day
of each month, notify the Seller, in writing, of any Form 10-D Disclosure Item
with respect to the Indenture Trustee, together with a description of any such
Form 10-D Disclosure Item in form and substance reasonably satisfactory to the
Seller; provided, however, that, the Indenture

 

  24   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

Trustee shall not be required to provide such information in the event that
there has been no change to the information previously provided by the Indenture
Trustee to Seller, and (ii) as promptly as practicable following notice to or
actual knowledge by a Responsible Officer of the Indenture Trustee of any
changes to such information, provide to the Seller, in writing, such updated
information.

(b)    As soon as available but no later than March 1st of each calendar year
for so long as the Seller is filing reports with respect to the Issuer under the
Exchange Act, commencing on March 1, 2020, the Indenture Trustee shall:

 

  i.

deliver to the Seller a report regarding the Indenture Trustee’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB. Such report shall be signed by an
authorized officer of the Indenture Trustee, and shall address each of the
Servicing Criteria specified in Exhibit A as applicable to the Indenture Trustee
or such other criteria as mutually agreed upon by the Seller and the Indenture
Trustee;

 

  ii.

cause a firm of registered public accountants that is qualified and independent
within the meaning of Rule 2-01 of Regulation S-X under the Securities Act to
deliver to the Seller a report for inclusion in the Seller’s filing of Exchange
Act Form 10-K with respect to the Issuer that attests to, and reports on, the
assessment of compliance made by the Indenture Trustee and delivered to the
Seller pursuant to the preceding paragraph. Such attestation shall be in
accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the
Securities Act and the Exchange Act;

 

  iii.

deliver to the Seller and any other Person that will be responsible for signing
the certification (a “Sarbanes Certification”) required by Rules 13a-14(d) and
15d-14(d) under the Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley
Act) on behalf of the Issuer or the Seller, a back-up certification
substantially in the form attached hereto as Exhibit B or such form as mutually
agreed upon by the Seller and the Indenture Trustee; and

 

  iv.

deliver to the Seller the certification substantially in the form attached
hereto as Exhibit C or such other form as is mutually agreed upon by the Seller
and the Indenture Trustee regarding any affiliations or relationships (as
described in Item 1119 of Regulation AB) between the Indenture Trustee and any
Item 1119 Party and any Form 10-D Disclosure Item.

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes

 

  25   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

Certification and filing such with the Commission. The Indenture Trustee further
acknowledges that interpretations of the requirements of Regulation AB may
change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to cooperate
with the Seller to deliver to the Seller and the Servicer such information
necessary in the good faith determination of the Seller or the Servicer to
permit the Seller or the Servicer, as applicable, to comply with the provisions
of Regulation AB.

(c)    The Indenture Trustee shall provide the Seller and the Servicer (each, a
“Transaction Party” and, collectively, the “Transaction Parties”) with
(i) notification, as soon as practicable and in any event within ten
(10) Business Days of all demands communicated to the Indenture Trustee for the
repurchase or replacement of any Receivable pursuant to the Transaction
Documents and (ii) promptly upon request by a Transaction Party, any other
information reasonably requested by a Transaction Party to facilitate compliance
by the Transaction Parties with Rule 15Ga-1 under the Exchange Act and
Items 1104(e) and 1121(c) of Regulation AB. In no event shall the Indenture
Trustee be deemed to be a “securitizer” as defined in Section 15G(a) of the
Exchange Act nor shall it have any responsibility for making any filing to be
made by a securitizer under the Exchange Act or Regulation AB. The Transaction
Parties hereby acknowledge and agreed that the Indenture Trustee’s reporting is
limited to information that it has received or acquired solely in its capacity
as indenture trustee under this Agreement and the Indenture and not in any other
capacity. The Transaction Parties further hereby acknowledge and agree that,
other than any express duties or responsibilities as trustee under the
Transaction Documents, the Indenture Trustee has no duty or obligation to
undertake any investigation or inquiry related to repurchase demand activity in
connection with any Transaction Documents, and no obligations or duties are
otherwise implied by this section.

SECTION 8.20    Form 8-K Filings. The Indenture Trustee shall promptly notify
the Seller, but in no event later than one (1) Business Day after its
occurrence, of any Reportable Event of which a Responsible Officer of the
Indenture Trustee has actual knowledge (other than a Reportable Event described
in clause (a) or (b) of the definition thereof as to which the Servicer has
actual knowledge). The Indenture Trustee shall be deemed to have actual
knowledge of any such event to the extent that it relates to the Indenture
Trustee or any action or failure to act by the Indenture Trustee.

SECTION 8.21    Cooperation with Voting. Each of the Servicer and the Issuer
hereby acknowledges and agrees that it shall cooperate with the Indenture
Trustee to facilitate any vote by the Instituting Noteholders pursuant to the
terms of Section 7.6 of the Indenture.

SECTION 8.22    EU Risk Retention. The Bank hereby covenants and agrees, in
connection with the EU Retention Rules, in each case as in effect and applicable
on the Closing Date, on an ongoing basis, so long as any Notes remain
Outstanding:

(a)    The Bank, as “originator” (as such term is defined for the purposes of
the EU Securitization Regulation), will retain upon issuance of the Notes and on
an ongoing basis a material net economic interest (the “Retained Interest”) of
not less than 5% in the securitization transaction described in the Prospectus,
in the form of retention of at least 5% of the nominal value of each of the
tranches sold or transferred to investors in accordance with the text of option
(a) of Article 6(3) of the EU Securitization Regulation, by retaining at least
5% of the

 

  26   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

nominal value of each Class of Notes and by holding all the membership interest
in the Seller (or one or more other wholly-owned special purpose subsidiaries of
the Bank), which in turn will retain at least 5% of the nominal value of the
Certificates;

(b)    The Bank will not (and will not permit the Seller or any of its other
affiliates to) subject the Retained Interest to any credit risk mitigation or
hedging, or sell, transfer or otherwise surrender all or part of the rights,
benefits or obligations arising from the Retained Interest, except, in each
case, to the extent permitted in accordance with those EU Retention Rules;

(c)    The Bank will not change the manner in which it retains the Retained
Interest while any of the Notes are outstanding, except under exceptional
circumstances in accordance with those EU Retention Rules; and

(d)    The Bank will provide ongoing confirmation of its continued compliance
with its obligations described in the foregoing clauses (a), (b) and (c), in or
concurrently with the delivery of each Servicer’s Report.

[Signatures Follow]

 

  27   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Servicer

By:  

/s/ Franco Harris

Name:   Franco Harris Title:   Vice President, Treasury Capital Markets

 

  S-1   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

CAPITAL ONE PRIME AUTO

RECEIVABLES TRUST 2019-2

By:  

BNY MELLON TRUST OF DELAWARE,

not in its individual capacity

but solely as Owner Trustee

By:  

/s/ Kristine K. Gullo

Name:   Kristine K. Gullo Title:   Vice President

 

  S-2   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL

ASSOCIATION,

not in its individual capacity

but solely as Indenture Trustee

By:  

/s/ Julia Linian

Name:   Julia Linian Title:   Vice President

 

  S-3   COPAR 2019-2 Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified below as “Applicable Servicing
Criteria”:

 

Servicing Criteria

   Applicable
Servicing Criteria

Reference

  

Criteria

        General Servicing Considerations    1122(d)(1)(i)    Policies and
procedures are instituted to monitor any performance or other triggers and
events of default in accordance with the transaction agreements.   
1122(d)(1)(ii)    If any material servicing activities are outsourced to third
parties, policies and procedures are instituted to monitor the third party’s
performance and compliance with such servicing activities.    1122(d)(1)(iii)   
Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.    1122(d)(1)(iv)    A fidelity bond and
errors and omissions policy is in effect on the party participating in the
servicing function throughout the reporting period in the amount of coverage
required by and otherwise in accordance with the terms of the transaction
agreements.    1122(d)(1)(v)    Aggregation of information, as applicable, is
mathematically accurate and the information conveyed accurately reflects the
information.       Cash Collection and Administration    1122(d)(2)(i)   
Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    1122(d)(2)(ii)    Disbursements made via wire transfer on behalf
of an obligor or to an investor are made only by authorized personnel.    X
1122(d)(2)(iii)    Advances of funds or guarantees regarding collections, cash
flows or distributions, and any interest or other fees charged for such
advances, are made, reviewed and approved as specified in the transaction
agreements.    1122(d)(2)(iv)    The related accounts for the transaction, such
as cash reserve accounts or accounts established as a form of
overcollateralization, are separately maintained (e.g., with respect to
commingling of cash) as set forth in the transaction agreements.    X
1122(d)(2)(v)    Each custodial account is maintained at a federally insured
depository institution as set forth in the transaction agreements. For purposes
of this criterion, “federally insured depository institution” with respect to a
foreign financial institution means a foreign financial institution that meets
the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    X
1122(d)(2)(vi)    Unissued checks are safeguarded so as to prevent unauthorized
access.    1122(d)(2)(vii)    Reconciliations are prepared on a monthly basis
for all asset-backed securities related bank accounts, including custodial
accounts and related bank clearing accounts. These reconciliations are
(A) mathematically accurate; (B) prepared within 30 calendar days after the bank
statement cutoff date, or such other number of days specified in the transaction
agreements; (C) reviewed and approved by someone other than the person who
prepared the reconciliation; and (D) contain explanations for reconciling items.
These reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.   

 

  A-1  

Exhibit A to the

Servicing Agreement



--------------------------------------------------------------------------------

Servicing Criteria

   Applicable
Servicing Criteria

Reference

  

Criteria

        Investor Remittances and Reporting    1122(d)(3)(i)    Reports to
investors, including those to be filed with the Commission, are maintained in
accordance with the transaction agreements and applicable Commission
requirements. Specifically, such reports (A) are prepared in accordance with
timeframes and other terms set forth in the transaction agreements; (B) provide
information calculated in accordance with the terms specified in the transaction
agreements; (C) are filed with the Commission as required by its rules and
regulations; and (D) agree with investors’ or the trustee’s records as to the
total unpaid principal balance and number of pool assets serviced by the
Servicer.    1122(d)(3)(ii)    Amounts due to investors are allocated and
remitted in accordance with timeframes, distribution priority and other terms
set forth in the transaction agreements.    X(1) 1122(d)(3)(iii)   
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.    X 1122(d)(3)(iv)    Amounts remitted to investors per
the investor reports agree with cancelled checks, or other form of payment, or
custodial bank statements.    X    Pool Asset Administration    1122(d)(4)(i)   
Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.    1122(d)(4)(ii)   
Pool assets and related documents are safeguarded as required by the transaction
agreements    1122(d)(4)(iii)    Any additions, removals or substitutions to the
asset pool are made, reviewed and approved in accordance with any conditions or
requirements in the transaction agreements.    1122(d)(4)(iv)    Payments on
pool assets, including any payoffs, made in accordance with the related pool
asset documents are posted to the Servicer’s obligor records maintained no more
than two business days after receipt, or such other number of days specified in
the transaction agreements, and allocated to principal, interest or other items
(e.g., escrow) in accordance with the related asset pool documents.   
1122(d)(4)(v)    The Servicer’s records regarding the accounts and the accounts
agree with the Servicer’s records with respect to an obligor’s unpaid principal
balance.    1122(d)(4)(vi)    Changes with respect to the terms or status of an
obligor’s account (e.g., loan modifications or re-agings) are made, reviewed and
approved by authorized personnel in accordance with the transaction agreements
and related pool asset documents.    1122(d)(4)(vii)    Loss mitigation or
recovery actions (e.g., forbearance plans, modifications and deeds in lieu of
foreclosure, foreclosures and repossessions, as applicable) are initiated,
conducted and concluded in accordance with the timeframes or other requirements
established by the transaction agreements.    1122(d)(4)(viii)    Records
documenting collection efforts are maintained during the period a pool asset is
delinquent in accordance with the transaction agreements. Such records are
maintained on at least a monthly basis, or such other period specified in the
transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).   

 

 

(1)

With respect to the Servicing Criteria 1122(d)(3)(ii), the Indenture Trustee is
responsible for assessing compliance with this Servicing Criteria solely with
respect to the information provided by it in connection with the preparation of
remittances. With respect to all activities other than those detailed
hereinabove in respect of Servicing Criteria 1122(d)(3)(ii), such activities are
performed by the Bank.

 

  A-2  

Exhibit A to the

Servicing Agreement



--------------------------------------------------------------------------------

Servicing Criteria

   Applicable
Servicing Criteria

Reference

  

Criteria

     1122(d)(4)(ix)    Adjustments to interest rates or rates of return for pool
assets with variable rates are computed based on the related pool asset
documents.    1122(d)(4)(x)    Regarding any funds held in trust for an obligor
(such as escrow accounts): (A) such funds are analyzed, in accordance with the
obligor’s Account documents, on at least an annual basis, or such other period
specified in the transaction agreements; (B) interest on such funds is paid, or
credited, to obligors in accordance with applicable Account documents and state
laws; and (C) such funds are returned to the obligor within 30 calendar days of
full repayment of the related Accounts, or such other number of days specified
in the transaction agreements.    1122(d)(4)(xi)    Payments made on behalf of
an obligor (such as tax or insurance payments) are made on or before the related
penalty or expiration dates, as indicated on the appropriate bills or notices
for such payments, provided that such support has been received by the servicer
at least 30 calendar days prior to these dates, or such other number of days
specified in the transaction agreements.    1122(d)(4)(xii)    Any late payment
penalties in connection with any payment to be made on behalf of an obligor are
paid from the servicer’s funds and not charged to the obligor, unless the late
payment was due to the obligor’s error or omission.    1122(d)(4)(xiii)   
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.    1122(d)(4)(xiv)   
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    1122(d)(4)(xv)    Any
external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.   

 

  A-3  

Exhibit A to the

Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

 

Re:

CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2019-2

I, [                    ], the [                    ] of [NAME OF COMPANY] (the
“Company”), certify to the Seller, and its officers, with the knowledge and
intent that they will rely upon this certification, that:

 

  (i)

I have reviewed the report on assessment of the Company’s compliance provided in
accordance with Rules 13a-18 and 15d-18 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and Item 1122 of Regulation AB (the
“Servicing Assessment”), the registered public accounting firm’s attestation
report provided in accordance with Rules 13a-18 and 15d-18 under the Exchange
Act and Item 1122(b) of Regulation AB (the “Attestation Report”), and any other
information provided in furtherance of Item 1122(c) of Regulation AB pursuant to
Section 8.19 of the Agreement (the “Servicing Assessment Supplemental
Information”), that were delivered by the Company to the Seller pursuant to the
Agreement (collectively, the “Company Information”);

 

  (ii)

To the best of my knowledge, the Servicing Assessment and any Servicing
Assessment Supplemental Information, taken as a whole, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in the light of the circumstances under which such
statements were made, not misleading with respect to the period of time covered
by the Servicing Assessment;

 

  (iii)

To the best of my knowledge, all of the Company Information required to be
provided by the Company under the Agreement has been provided to the Seller; and

 

  (iv)

To the best of my knowledge, except as disclosed in the Servicing Assessment or
the Attestation Report, the Company has fulfilled its obligations under the
Agreement and the other Transaction Documents (as defined in the Agreement).

 

Date:  

 

By:  

 

Name:   Title:  

 

  B-1  

Exhibit B to the

Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

REGARDING ITEM 1117 AND ITEM 1119 OF REGULATION AB

Reference is made to the Form 10-K of Capital One Prime Auto Receivables Trust
2019-2 (the “Form 10-K”) for the [reporting period] ended December 31, 20[    ].
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Form 10-K.

Wilmington Trust, National Association, a national banking association
(“Wilmington Trust”), does hereby certify to the Bank, the Seller and the
Issuing Entity that:

1.    As of the date of the Form 10-K, there are no pending legal Proceedings
against Wilmington Trust or Proceedings known to be contemplated by governmental
authorities against Wilmington Trust that would be material to the investors in
the Notes.

2.    As of the date of the Form 10-K, there are the following affiliations, as
contemplated by Item 1119 of Regulation AB, between Wilmington Trust and any of
Capital One, National Association (in its capacity as Originator, Servicer and
Administrator), Capital One Auto Receivables, LLC, the Owner Trustee and
the Issuing Entity, or any affiliates of such parties: [                    ]

IN WITNESS WHEREOF, Wilmington Trust has caused this certificate to be executed
in its corporate name by an officer thereunto duly authorized.

Dated:             , 20[    ]

 

Wilmington Trust, National Association, as Indenture Trustee By:  

 

Name:   Title:  

 

  C-1  

Exhibit C to the

Servicing Agreement